         Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 1 of 33


 1 Roger G. Perkins, Esq. (SBN 86617)
   RPerkins@clarkhill.com
 2 Erin E. Hanson, Esq. (SBN 272813)
   EHanson@clarkhill.com
 3 CLARK HILL LLP
   One America Plaza
 4 600 West Broadway, Suite 500
   San Diego, California 92101
 5 Telephone: (619) 557-0404
   Facsimile: (619) 557-0460
 6
   Attorneys for Defendant
 7 FCA US LLC
 8                      UNITED STATES DISTRICT COURT
 9                   NORTHERN DISTRICT OF CALIFORNIA
10
11
   SANDRA KOLAKOWSKI, an                       Case No. 3:19-cv-04260
12 individual,
                                               (Sonoma Superior Court Case No.:
13             Plaintiff,                      SCV-264670)
14         v.                                  NOTICE OF REMOVAL OF ACTION
                                               TO FEDERAL COURT PURSUANT
15 FCA US LLC, a Delaware Limited              TO 28 U.S.C. SECTION 1331
   Liability Company; LITHIA OF                (FEDERAL QUESTION)
16 SANTA ROSA, INC. d/b/a LITHIA
   CHRYSLER JEEP DODGE OF SANTA [28 U.S.C. §§ 1331, 1441, 1446]
17 ROSA, a California Corporation; and
   DOES 1 through 20, inclusive,       DEMAND FOR JURY TRIAL
18
                Defendants.            Trial Date: None Set
19
20
21        TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
22 DISTRICT OF CALIFORNIA AND TO THE PLAINTIFF AND THEIR
23 COUNSEL OF RECORD:
24        PLEASE TAKE NOTICE that Defendant FCA US LLC (“Defendant”) by
25 and through its attorneys of record hereby remove to this Court the state court action
26 described herein from the Superior Court of the State of California in and for the
27 County of Sonoma to the United States District Court for the Northern District of
28 California on the basis of federal question jurisdiction pursuant to 28 U.S.C. § 1331,

                                      1
     NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO
                28 U.S.C. SECTION 1331 (FEDERAL QUESTION)
         Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 2 of 33



 1 28 U.S.C. § 1441(a), 28 U.S.C. § 1446(b), and 28 U.S.C. § 1367(a) as follows:
 2                  COMPLAINT AND TIMELINESS OF REMOVAL
 3      1. This Notice of Removal is timely. Plaintiff commenced their action in the
 4 Superior Court of the State of California in and for the County of Sonoma, entitled
 5 SANDRA KOLAKOWSKI v. FCA US LLC, et al., and bears case number
 6 SCV-264670 (the “Kolakowski action”) on June 21, 2019. A true and correct copy of
 7 the Summons and Complaint are attached hereto as Exhibits A and B.
 8      2. The first date on which Defendant received a copy of the summons and
 9 complaint in the Kolakowski action was on June 24, 2019 when they were served
10 with a Summons and Complaint. This notice of removal is timely because pursuant
11 to 28 U.S.C. § 1441(b), Defendant has until July 24, 2019 to file this notice.
12      3. A named defendant’s time to remove is triggered by service of the summons
13 and complaint, but not by mere receipt of the complaint unattended by any formal
14 service. Murphy Bros. v. Michetti Pipe Stringing, 526 U.S. 344, 347-348 (1999).
15 Here, Defendants’ 30-day deadline for removal set forth in 28 U.S.C. § 1446(b)(3)
16 began to run only after Defendant was properly served with the Summons and
17 Complaint in this case on June 24, 2019.
18      4. Defendant now timely files this Notice of Removal before its 30-day removal
19 deadline has expired.
20                       FEDERAL QUESTION JURISDICTION
21      5. This Court has subject matter jurisdiction of this action under 28 U.S.C. §
22 1331, and is one which may be removed to this Court by Defendant pursuant to the
23 provisions of 28 U.S.C. § 1441(a) in that it is a civil action containing a cause of
24 action “arising under the Constitution, laws, or treaties of the United States.”
25      6. Plaintiff alleges a cause of action under the federal Magnuson-Moss Warranty
26 Act, pursuant to 15 U.S.C. § 2301, et seq. Plaintiff alleges the amount in
27 controversy is in excess of $50,000. Plaintiff seeks a refund of the purchase price of
28 $44,210.88, two times civil penalty, and attorneys’ fees. (Ex. A, Complaint 3:13;
                                            2
   NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO
                 28 U.S.C. SECTION 1331 (FEDERAL QUESTION)
         Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 3 of 33



 1 9:22-26; 11:2,6,8).
 2      7. Plaintiff alleges that Defendant violated the Magnuson-Moss Warranty Act
 3 by failing to repair and/or properly repair defects and failing to honor the written
 4 warranty (Ex. A, Complaint ¶¶41, 44).
 5      8. Venue is proper in the Northern District of California pursuant to 28 U.S.C.
 6 §§ 1391(b) and (c), because Plaintiff is subject to personal jurisdiction in this
 7 judicial district and a substantial part of the events giving rise to this lawsuit
 8 occurred in the Northern District of California. Additionally, this action was
 9 originally filed in Sonoma Superior Court.
10                    JURISDICTION OVER STATE LAW CLAIMS
11      9. Plaintiffs’ other causes of action and claims for relief asserted in this action
12 (First Cause of Action – Breach of Implied Warranty of Merchantability under
13 Song-Beverly Warranty Act against all Defendants; Second Cause of Action –
14 Breach of Express Warranty of Merchantability under Song-Beverly Warranty Act
15 against all Defendants; Third Cause of Action – Breach of Written Warranty under
16 Magnuson-Moss Warranty Act against all Defendants; Fourth Cause of Action –
17 Breach of Implied Warranty under Magnuson-Moss Warranty Act against all
18 Defendants) arise out of the same set of facts and are part of the same case and
19 controversy involving the alleged breach of the express warranty and implied
20 warranties by failing to repair the defects and nonconformities, or to replace the
21 vehicle. As such, this Court has supplemental jurisdiction of these causes of action
22 within the meaning of 28 U.S.C. § 1367(a).
23                             ALL DEFENDANTS CONSENT
24      10. Co-Defendant, Lithia of Santa Rosa, Inc. dba Lithia Chrysler Jeep Dodge of
25 Santa Rose (“Lithia”) consents to the removal of this action. Lithia’s counsel
26 provided FCA’s counsel with written consent to removal. See Hanson Decl. ¶6.
27                                   VENUE IS PROPER
28     11. This removal notice is filed in the United States District Court for the
                                               3
     NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO
                   28 U.S.C. SECTION 1331 (FEDERAL QUESTION)
         Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 4 of 33



 1 Northern District of California because the Kolakowski action is pending in the
 2 County of Sonoma.
 3            SERVICE OF NOTICE ON PLAINTIFF AND STATE COURT
 4      12. Defendant will promptly serve a copy of this Notice on Plaintiff and will
 5 promptly file a copy with the clerk of the state court where the case is filed. Upon
 6 service of this Notice on Plaintiff, Defendant will file a Notice of Proof of Service
 7 with this Court.
 8      13. Defendant has sought no similar relief with respect to this matter.
 9      14. In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
10 “process, pleadings, and orders” on file in the state court action are attached hereto:
11   EXHIBIT                   DOCUMENT TITLE                             DATE
12       A.       Summons                                        June 21, 2019
13       B.       Complaint                                      June 21, 2019
14       C.       Civil Case Cover Sheet                         June 21, 2019
15       D.       Notice of Case Assignment                      June 21, 2019
16       E.       Answer to Complaint                            July 24, 2019
17
          WHEREFORE, Defendant respectfully requests that the above-captioned
18
     action pending before the Superior Court of the State of California in and for the
19
     County of Sonoma be removed to the United States District Court for the Northern
20
     District of California.
21
22 Dated: July 24, 2019                     CLARK HILL LLP

23
24                                          By:
25                                                    Roger G. Perkins
                                                      Erin E. Hanson
26                                                    Attorneys for Defendant
                                                      FCA US LLC
27
28
                                      4
     NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO
                28 U.S.C. SECTION 1331 (FEDERAL QUESTION)
Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 5 of 33




EXHIBIT A
                          Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 6 of 33




                                                                                                                                              SUM-100
                                         SUMMONS                                                                       FOR COURT USE ONLY
                                     (CITACION JUDICIAL)                                                            rSOlO PARA USO OE LA CORTE)


    NOTICE TO DEFENDANT: .FCA US ILC. a Oelav.‘arfs Liraiced
    {AVISO AL DEMA NDADO):X i a »i i i L V ^ C mp a n y; LITHIA Or
    SANTA ROSA. INC. d/b/a LITmIA CHRYSLER JF.S? I^ODGE OF                                                           FNDORStD
    SANTA ROSA, a Caiiiornia Corporation; and DOF.S 1                                                                  FiLED
    uhroogh 20, iriCluarve

                                                                                                                        JUN 2 1 2019
    YOU ARE BEING SUED BY PLAINTIFF: SANDRA KOLAKOWSKT, an                                                  SUPERIOR COURT OF CALiFORKIA
                                                                                                                 COI^NTY or SONOMA
    (LO ESTA OEMANDANDO EL DEMANOANTE): incii'/idual.



     NOTICE! You have beon suea. Ihe court may deode agamst you wimoui your being hoaro unlasB you respond wrthm 30 cays Read :he Information
     ^®'you have 30 CALENDAR DAYS alter ih's summons ano legal papers are served on you to file a wntten response at lh>s               a®)®
     seiv^ on the p’ainUff A letter or phone call wit rot protect you. Your vgritten response must oe in oropet legal term if you''®'’
     case There may be a court form inat you can use lor your response. You can find these court forms and more .rtformalion at         Cah'®’"’®
     o.nline Sell-Helo Center (wivw.counmfo.ca gov^soithclp). your county law library, or the courtnousc nearest you H you canno. pay        ■“'"S
     the court clertt for a fee waiver form If you do not file your response on time, you may lose the case by de.auit. and your wages, money, and prope y
     '"^There^roS'legel requS                             to csH an attorney right away if you oo not know an attorney.

                                                                        cSumy ba'^association^OTE: The court has a siatutoty
     Msts on any setttemeni or areiifation award of StC.OOC or more In a civil case The courts lien mtst be paid oefcro me court wni dismiss ms®
     /Aviso) to ban SmarTdacte. Si no response lientru do 30 alas, to co/fe ouado dooidiran su conrra sm escucftarsu w»rsidn Lea te inlorniacidn a



     PuBdo eneowrsr estos ^mutartos^de la ccrte y mds informaciOn an el Centio de Ayuda de las Cones do California (vom suwrte ca goW. ««to
     o/P/fOfeca de layes de su condado o en la cone qua le quede mAs carca Si no puada pagar la cuota de
     Qua la d6 un fc^mulano de efenddn da pago da cuoias Si no presenia su respuasta a eempo. ouade perdar el caao por mcumplimiemo y la cone fe

     rumriipn 8 adogitos Sn^o pueda pager a un ebogsdo, as posiMe quo cumpia con los raquisiias .0®^ oo oner ser/r^ lagales gm/^os de un
     p/ograrna
     (www.iawnetpcalifornia.org^

     pagar at gravaman da la cone antes oe qua la corte puada desecnar el caao
    The name ana address bi The coun is;                                  t                              CASE AVIASER
    (£f norubr© y dirsccion de la cone as}:                                                              inui'ffia <sni UiJ3) c^y             0
    Sonona Superior Cojrt
    SCO Adiainlscretion Drive, Rocn                          :o7j
!   SanLo Rosa, CA 95403
    The name, address ar.d telephone number pf plaintiffs atto.-noy. or plainiiH vnthoul a.n atlorney is.  a^/^n3rfrt ««!•
    (FJ nornbm la drreccron y el numam de iel^fono del aPogado del demandante. o del demandanteque no uene ab^ado os}
    ChriSLOOher M. Lovasz, Esq. tSBK 3031205                                              562-4.^4-3253   5o2-.,.-x849
    CONSUMER wEGAL SERVICES. ?.C.
    2330 Long Beach 31vd.
    Long Beach, CA 50806                                                                              OIANE CHENEY                                . Deputy
    DATE.                                          ARLENE D, JUNIOtg^^
                           JUN 21 2019                             _____ _          ____                                                            IMnndo)
    (For proof of service of this summons, use Proof ol Service of Summons (form POS-OlO).)
    (Para onjeba de enfrega de esfa cilandn use el lormulano Proof of Ser-vice of Summons, (POS-OW})
    '        ____________ __          NOTICE TO THE PERSON SERVED: You are served
      'SEAL.                                  as an individual defendant.
                                      2       as the person sued under the fictitious name of (specify).

                                         3 L _ i 0" behall of (specify)
                                             under.        CCP 416.10 (cofpoi-ation)                               CCP 416.60 (minor)
                                                           CCP 416.20 (defunct corporation)                        CCP 416.70 (conseivatee)
                                                           CCP 416.40 (association or partnership)                 CCP 416.90 (authofi^ec person)
                                                           otner (specify)'
                                                                                                                                                     Pi9» I Of I
                                         4         oy personal delivery on (dato)'
                                                                                                                                                   tS'l’/VV ■IS’i
     ritiT AatrlvJ   U'iTM’.ur,                                          SUMMONS
        J.je< 9      Ef CtlMC.-' A
       P.w -u i4-,« i^}     2C09
                                                                              \
Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 7 of 33




EXHIBIT B
           Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 8 of 33




        CONSUMER LEGAL SERVICES, P C.
        Christopher M. Lovasz. Esq. (SBN 303120)                                endorsed
   4
        Jeeho H. lim. Esq. (SBN 297365)          (                                  FILED
        2330 Long Be^h Boulevitrd
        Long.Beach, California 90806                                             JUN 21 2019
        Telephone: (562) 424-3293
                                                                         SUPERIOR COURT OF CALIFORNIA
        Facsimile: (562) 595-1849                                             COUNT? OF SONOMA
   5

        Aiiomevs for Plainiiff.
        S.‘\NDR.A KOLAKOWSKI
   7


   =                       SUPERIOR COURI OF THE ST.A I E OF CALlFOlUSTA

                                     FOR THE COUNTY OF SONOMA


4 i     SANDRA KOLAKOWSKI, an individual,              ) CASUNO.rSCV-
1£
                                                       1
                                                         .Assigned for all purposes to:
                                                       j Dept.:
                      PlainiiiT.                       )
.i i                                                   ) COMPLAINT FOR DAMAGES;
                                                     . )
15-                           V.                             1. Breach of Implied Warranty of
                                                       )
                                                     - )        Merchantability under (he Song-
                                                       )        Bevcrly Warranty Act.

        FCA us LLC. a Delaware Limited Liability )           2. Breach of Express VVarranty under
        Companv: l.lTHfA OF SANTA ROSA. INC.j                   the Song-Bcverly Warranty Act.
        cl^b/a l.ri l liA CHRYSLER JEEP DODGE OF)
        SANTA ROSa\. a California Corponition: and)          3. Breach of Expres.s VVarranty under
        DOES I through 30. inclusive.             )             the Magnuson-Moss Warranty Act,
                                                       )                                                !
                                                       )
                                                       )     4. Breach of Implied Warranty of
                                                                Merchantability under the               !
                      IX'lendanls.                     )
                                                                Magnuson-Moss Warranty .Act.
                                                       )
r- ■«                                                  )
                                                       )                                                I
                                                       ) JURY TRIAL DEMANDED

2:b

'n
i'
                                                 I




                                                                                                        F
             Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 9 of 33




 1   PLAINTIFF SANDRA KOLAKOWSKI hereby alleges and complains as follows:

 2           GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
 3
        1.           Plaintiff is an individual, residing in the City of Palm Desert, County of Riverside, in
 A
             the State of California.
 5
       2.            Defendant FCA US LLC (hereinafter referred to as “Manufacturer”) is a limited
 6

 7           liability company doing business in the County of Sonoma, State of California, and, at all

 8           times relevant herein, was/is engaged in the manufacture, sale, distribution, and/or importing
 9
             of Dodge motor vehicles and related equipment.
10
        3.           Defendant LITHIA OF SANTA ROSA, INC. d/b/a LITHIA CHRYSLER JEEP
11
             DODGE OF SANTA ROSA (hereinafter referred to as “Seller”) is a corporation doing
12

13           business in the County of Sonoma, State of California, and, at all times relevant herein, a

14           Manufacturer-authorized agent engaged in the business of selling/leasing and servicing and
15
             repairing Manufacturer’s vehicles.
16
       4.           The true names and capacities, whether individual, corporate, associate, or otherwise.
17
             of the Defendants, Does 1 through 20, inclusive, are unknown to Plaintiff who therefore sues
18

19
             these Defendants by such fictitious names. Plaintiff will seek leave to amend this Complaint

20           to set forth their true names and capacities when they have ascertained them. Further,
21           Plaintiff is informed and believes, and thereon alleges, that each of the Defendants designated
22
             herein as a “Doe” is responsible in some manner for the events and happenings herein referred
23
             to and caused injury and damage to Plaintiff as herein alleged.
24
        5.           Plaintiff is informed and believes, and thereon alleges, that at all times herein
25

26           mentioned, Defendants, and each of them, were the agents, servants, and/or employees of
27           each of their Co-Defendants. Plaintiff is informed and believes, and thereon alleges, that in
28


                                                          2
          Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 10 of 33




 1        doing the things hereinafter alleged Defendants, and each of them, were acting in the course

 2        and scope of their employment as such agents, servants, and/or employees, and with the
 3
          permission, consent, knowledge, and/or ratification of their Co-Defendants, principals, and/or
 4
          employers.
 5
     6.           Before September 7, 2012, Defendants, Manufacturer and Does I through 20
 6

 7        inclusive, manufactured and/or distributed into the stream of commerce a new 2012 Dodge

 8        Grand Caravan, VIN: 2C4RDGDG6CR312345 (hereinafter referred to as the “Vehicle”)
 9
          for its eventual sale/lease in the State of California.
10
     7.           On or about September 7, 2012, Plaintiff purchased, for personal, family, and/or
11
          household purposes, the subject Vehicle from the Seller for a total consideration over the term
12

13        of the installment contract of $44,210.88. Retail Installment Sale Contract is in the possession

14        of Defendants.
15                The subject Vehicle was/is a “new motor vehicle” under the Song-Beverly Warranty
     8.
16
          Act.
17
     9.           Along with the purchase of the Vehicle, Plaintiff received written warranties and other
18

19
          express and implied warranties including, but not limited to, warranties from Manufacturer

20        and Seller that the Vehicle and its components would be free from all defects in material and
21        workmanship; that the Vehicle would pass without objection in the trade under the contract
22
          description; that the Vehicle would be fit for the ordinary purposes for which it was intended;
23
          that the Vehicle would conform to the promises and affirmations of fact made; that
24

25
          Defendants, and each of them, would perform any repairs, alignments, adjustments, and/or

26        replacements of any parts necessary to ensure that the Vehicle was free from any defects in
27        material and workmanship; that Defendants, and each of them, would maintain the utility of
28


                                                        3
           Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 11 of 33




 1         the Vehicle for three years or 36,000 miles pursuant to the basic warranty, five years or

 2         100,000 miles pursuant to the drivetrain warranty, and would conform the Vehicle to the
 3
           applicable express warranties. (A copy of the written warranty is in the possession of the
 4
           Defendants).
 5
     10.          Plaintiff has duly performed all the conditions on Plaintiffs part under the purchase
 6

 7         agreement and under the express and implied warranties given to plaintiff, except insofar as

 8         the acts and/or omissions of the Defendants, and each of them, as alleged herein, prevented
 9
           and/or excused such performance.
10
     11.          Plaintiff has delivered the Vehicle to the Manufacturer’s authorized service and repair
11
           facilities, agents and/or dealers, including Seller, on several separate occasions resulting in the
12

13         Vehicle being out of service by reason of repair of nonconformities. Repair Orders/Invoices

14         are in the possession of Defendants.
15
     12.          By way of example, and not by way of limitation, the defects, malfunctions,
16
           misadjustments, and/or nonconformities with Plaintiffs Vehicle include the following:
17
           recalls, lire pressure light illuminations, jerking concerns, transmission malfunctions, e-brake
18

19
           defects, engine malfunctions, tappets replacements, rocker rollers replacement, TIPM

20         replacement, check engine light illuminations, cylinder head exhaust cam replacement.
21         HVAC malfunctions, acceleration concerns, clutch replacement, input shaft replacement.
22
           transmission oil pump replacement, torque converter replacement and PCM replacement,
23
           among other concerns.
24

25
     13.          Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-authorized

26         service and repair facility, Plaintiff notified Defendants, and each of them, of the defects.
27         malfunctions, misadjustments, and/or nonconformities existent with the Vehicle and
28


                                                        4
           Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 12 of 33




 1         demanded that Manufacturer or its representatives repair, adjust, and/or replace any necessary

 2         parts to conform the Vehicle to the applicable warranties.
 3
     14.           Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-authorized
 4
           service and repair facility. Defendants, and each of them, represented to Plaintiff that they
 5
           could and would conform the Vehicle to the applicable warranties, that in fact they did
 6

 7         conform the Vehicle to said warranties, and that all the defects, malfunctions, misadjustmcnis.

 8         and/or nonconformities have been repaired; however. Manufacturer or its representatives
 9
           failed to conform the Vehicle to the applicable warranties because said defects, malfunctions,
iO
           misadjustments, and/or nonconformities continue to exist even after a reasonable number of
11
           attempts to repair was given.
12

13                                          FIRST CAUSE OF ACTION

14         (Breach of Implied Warranty of Merchantability under Song-Beverly Warranty Act against all
15
                                                         Defendants)
16
     15.           Plaintiff realleges each and every paragraph (1-14) and incorporates them by this
17
           reference as though fully set forth herein.
18

19   16.           The distribution and sale of the Vehicle was accompanied by the Manufacturer and

20         Seller’s implied warranty that the Vehicle was merchantable.
21   17.           Furthermore, Defendants, and each of them, impliedly warranted, inter alia, that the
22
           Vehicle would pass without objection in the trade under the contract description; that the
23
           Vehicle was fit for the ordinary purposes for which it was intended; that the Vehicle was
24

25
           adequately assembled; and/or that the Vehicle conformed to the promises or affirmations of

26         fact made to Plaintiff.
27

28


                                                          5
           Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 13 of 33




 1   18.          As evidenced by the defects, malfunctions, misadjustments, and/or nonconformities

 2         alleged herein, the Vehicle was not merchantable because it did not have the quality that a
 3
           buyer would reasonably expect, because it could not pass without objection in the trade under
 4
           the contract description; because it was not fit for the ordinary purposes for which it was
 5
           intended; because it was not adequately assembled; and/or because it did not or could not be
 6

 7         conformed to the promises or affirmations of fact made to Plaintiff.

 8   19.          Upon discovery of the Vehicle’s nonconformities. Plaintiff took reasonable steps to
 9
           notify Defendants, and each of them, within a reasonable time that the Vehicle did not have
10
           the quality that a buyer would reasonably expect and, further, justifiably revoked acceptance
11
           of the nonconforming Vehicle.
12

13   20.          As a result of the acts and/or omissions of the Defendants, and each of them, Plaintiff

14         has sustained damage in the amount actually paid or payable under the contract, plus
15         prejudgement interest thereon at the legal rate. Plaintiff will seek leave to amend this
16
           Complaint to set forth the exact amount thereof when that amount is ascertained.
17
     21.          As a further result of the actions of Defendants, and each of them, Plaintiff has
18

19
           sustained incidental and consequential damages in an amount yet to be determined, plus

20         interest thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth
21         the exact amount of incidental damages when that amount is ascertained.
22
     22.          As a further result of the actions of Defendants, and each of them, Plaintiff has
23
           sustained damages equal to the difference between the value of the Vehicle as accepted and
24

25
           the value the Vehicle would have had if it had been as warranted.

26   23.          As a direct result of the acts and/or omissions of Defendants, and each of them, and in
27         pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to
28


                                                       6
            Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 14 of 33




 1          Song-Beverly, Plaintiff, in addition to her other remedies, is entitled to the recovery of her

 2          attorneys’ fees based upon actual time expended and reasonably incurred, in connection with
 3
            the commencement and prosecution of this action.
 4
                                             SECOND CAUSE OF ACTION
 5
               (Breach of Express Warranty under Song-Beverly Warranty Act against all Defendants)
 6

 7    24.             Plaintiff realleges each and every paragraph (1-23) and incorporates them by this

 8          reference as though fully set forth herein.
 9
      25.             The Vehicle had defects, malfunctions, misadjustments, and/or nonconformities
10
            covered by the warranty that substantially impaired its value, use, or safety to Plaintiff.
11
      26.             Plaintiff delivered the Vehicle to Manufacturer or its authorized repair facilities for
12

13          repair.

14    27.             Defendants, and each of them, failed to service or repair the Vehicle to match the
15
            written warranty after a reasonable number of opportunities to do so.
16
      28.             The acts and/or omissions of Defendants, and each of them, in failing to perform the
17
            proper repairs, part replacements, and/or adjustments, to conform the Vehicle to the
18

19.
            applicable express warranties constitute a breach of the express warranties that the

20          Manufacturer provided to Plaintiff, thereby breaching Defendants’ obligations under Song-
21          Beverly.
22
      29.             Defendants, and each of them, failed to perform the necessary repairs and/or service in
23
            good and workmanlike manner. The actions taken by Defendants, and each of them, were
24

25
            insufficient to make the Subject Vehicle conform to the express warranties and/or proper

26          operational characteristics of like Vehicles, all in violation of Defendants’ obligations under
27          Song-Beverly.
28


                                                           7
           Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 15 of 33




 1   30.          As a result of the acts and/or omissions of Defendants, and each of them, and pursuant

 2         to the provisions of the Song-Beverly, Plaintiff is entitled to replacement of the Vehicle or
 3
           restitution of the amount actually paid or payable under the contract, at Plaintiffs election,
 4
           plus prejudgment interest thereon at the legal rate. Plaintiff will seek leave of Court to amend
 5
           this Complaint to set forth the exact amount of restitution and interest, upon election, when
 6

 7         that amount has been ascertained.

 8   31.          Additionally, as a result of the acts and/or omissions of Defendants, and each of them,
 9
           and pursuant to Song-Beverly, Plaintiff has sustained and is entitled to consequential and
10
           incidental damages in amounts yet to be determined, plus interest thereon at the legal rate.
11
           Plaintiff will seek leave of the court to amend this complaint to set forth the exact amount of
12

13         consequential and/or incidental damages, when those amounts have been ascertained.

14   32.          As a direct result of the acts and/or omissions of Defendants, and each of them, and in
15         pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to
16
           Song-Beverly, Plaintiff, in addition to other remedies, is entitled to the recovery of her
17
           attorneys’ fees based upon actual time expended and reasonably incurred, in connection with
18

19
           the commencement and prosecution of this action.

20                                         THIRD CAUSE OF ACTION
21           (Breach of Written Warranty under Magnuson-Moss Warranty Act against all Defendants)
22
     33.          Plaintiff realleges each and every paragraph (1-32) and incorporates them by this
23
           reference as though fully set forth herein.
24
     34.          Plaintiff is a “Consumer” as defined in the Magnuson-Moss Warranty Act (hereinafter
25

26         referred to as the “Warranty Act”) 15 USC 2301(3).
27

28


                                                         8
           Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 16 of 33




 1   35.          The Seller is a “Supplier” and “Warrantor” as defined by the Warranty Act, 15 USC

 2         2301(4). (5).
 3
     36.          The Manufacturer is a “Supplier” and “Warrantor” as defined by the Warranty Act, 15
 A
           USC 2301(4), (5).
 5
     37.          The Vehicle is a “Consumer Product” as defined in the Warranty Act, 15 USC
 6

 7         2301(1).

 8   38.          The Vehicle was manufactured, sold, and leased /purchased after July 4, 1975.
 9
     39.          The express warranty given by the Manufacturer pertaining to the Vehicle is a
10
           “Written Warranty” as defined in the Warranty Act, 15 USC 2301(6).
11
     40.          The Seller is an authorized dealership/agent of the manufacturer designated to perform
12

13         repairs on Vehicles under Manufacturer’s warranties.

14   41.          The above-described actions (failure to repair and/or properly repair the above-
15
           mentioned defects, etc.), including failure to honor the written warranty, constitute a breach ol
16
           the written warranty by the Manufacturer and Seller actionable under the Warranty Act, 15
17
           USC 2310(d)(1), (2).
18

19   42.          As a direct result of the Manufacturer and/or Seller’s acts and/or omissions, Plaintiff

20         has suffered damages as set forth herein. Therefore, Plaintiff is entitled to a judgment and the
21         following relief against all Defendants: (1) A declaration that acceptance has been properly
22
           revoked by Plaintiff and for damages incurred in revoking acceptance; (2) A refund of the
23
           purchase price paid by Plaintiff for the Vehicle; (3) Cancellation of Plaintiff s retail
24
           installment contract and payment in full of the balance of same; (4) Consequential, incidental,
25

26         and actual damages to be proved at trial; (5) Costs and expenses including actual attorneys’
27

28


                                                        9
                 Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 17 of 33




 1               fees reasonably incurred; (6) Prejudgmeni interest at the legal rate; and (7) Such other relief

 2               the Court deems appropriate.
 3
                                                FOURTH CAUSE OF ACTION
 4
                  (Breach of Implied Warranty under Magnuson-Moss Warranty Act against all Defendants)
 5
           43.          Plaintiff realleges each and every paragraph (1-42) and incorporates them by this
 6

 7               reference as though fully set forth herein.

 Q         44.          The above-described actions on the part of the Seller constitute a breach of the implied
 9
                 warranties of merchantability actionable under the Warranty Act, 15 USC 2301(7). 2308,
10
                 2310(d)(1), (2).
11
           45.          As a direct result of the Seller’s acts and/or omissions, Plaintiff has suffered damages
12

13
                 as set forth herein. Therefore, Plaintiff is entitled to judgment against all Defendants declaring

14               acceptance has been properly revoked by Plaintiff and for damages incurred in revoking
15               acceptance, for a refund of the purchase price paid by Plaintiff for the Vehicle, for
16
                 cancellation of Plaintiff’s retail installment contract and for payment in full by Defendants
17
                 and all of them on the balance of the installment contract, for consequential, incidental, and
IS

19
                 actual damages, for costs, prejudgment interest at the legal rate, for actual attorneys’ fees

20               reasonably incurred, and such other relief the Court deems appropriate.
21   ///
22
     ///
23
     HI
24

25
     m
26   ///

27   ///
28


                                                               10
             Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 18 of 33




 1     WHEREFORE, Plaintiff prays for judgment against all Defendants, and each of them, as follows:

 2            A.     For replacement or restitution, at Plaintiffs election, according to proof;
 3
              B.     For incidental damages, according to proof;
 4
              C.     For consequential damages, according to proof;
 5
              D.     For a civil penalty as provided in Song-Beverly, in an amount not to exceed two times
 6

 7                   the amount of Plaintiff s actual damages;

 8            E.     For actual attorney’s fees, reasonably incurred;
 9
              F.     For costs of suit and expenses, according to proof;
10
              G.     For the difference between the value of the Vehicle as accepted and the value the
11
                     Vehicle would have had if it had been as warranted;
12

13            H.     For remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code;

14            I.     For pre-judgment interest at the legal rate;
15                   Such other relief the Court deems appropriate.
              J.
16

17

18

19
                                                     ^pecifblly submitted,        /
                                                    CQ        ER LEi€AL SEBVfCES/P.C.
20

21                                                                                        O
                                                        Christopher M. Lovasz, Esq.
22
                                                        Jeeho H. Urn, Esq.
23                                                      Attorney for Plaintiffs,
                                                        SANDRA KOLAROWST^
24

25

26

27 .

28


                                                         ll
Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 19 of 33




EXHIBIT C
r                      Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 20 of 33



                                                                                                                                               CM-010
     fcTTOHNEv OR PARTY VAIKOUT A'TORSEY W»r*. »«• B*/ <'WtW. *"€> •JOAWI)                                              fOB CO«ffTU5f O.VLV
    “Christ;ooher M. Icvas2, Esq. (SBN 3C312D/
     CONSUKik LEGAL SERVICES, ?.C.
     2330 Long Beach Bivd.
     Long Beach, California 90906                                                                                       endorsed
          TEtSl'HOM: NO 562-42^-3293            FW NO                 S62-595-1543                                              FILED
     ArroBRgy ppa ‘Nut^iSAHDSA KQLAXOWSKT
     SUPERIOR COURT OF CAUFORNIA. COUNTY OF SOHOnTS
          SrREE’’ADORES*    600 Adtniniscracicn Drive, Root. 107J                                                         JUN 2 1 2019
        MAitNCAODREss Sane as Streec Address           1
       ciri-ANoa?CODE Sanca Ro.sa, CA 9S403                                                                           - - COURT OP C.^LiPORhtA
                                                                                                                SUPERIOR
            BRA-YCHi<A.vr Hail of J'jst-ice    _______                                                               COUNTY OP SOHOfi'jA
     CASE NAME:         SANDRA KCLAKOWSK: v. FCA US LLC,                                ef ai.
                                                                                                        CASE Nv^ABE

    !.
       _C!VIL CASE COVER SHEET
          Unlimited               1 Limited
                                                            Compiox Case Dc^gnation
                                                                Counter        t       Joinder                         Sd/
          (Amount                   (Amount             Filed with Tirst appearance by defendant       .u:;Gf
          demanded                  demanded is             {Cal. Rules   of  Court, role  3 402)        CEPI
          exceeds S25.000i S25.000 or less)
                                            liems^i^d^^ow must be conwioted (see rnsfruefrons on page 3).
    1. Chock one box below for the case type that best describes this case.
        Auto Tort                                       Contract                                  Provisionally Complex Civil Litigation
                                                          X Breach of conttaciAvarraniy (06)      (CqI. RuIos of Court, rules 3.400-3.403)
              Auto (22)
              Unipsureo rnotens! (46)                         Ru e 3.7-10 cofieciions (09)               ArttilrusiTTratfe regulation (03)
        Other PI/PD/WO (Personal Injury/Propeity              Otner collections (C9)                     Cons’.ructbn delect (10)
        Oamage/Wrongful Death) Tort                           Insurance coverage (15)                    Mass ton (40)
              Asbestos (04)                                   Olher contract (37)                        Securities litigai-on (2B)
              Product liability (24)                    Real Property                                    Environmental/Toxic icrt (30)
              Medical maipractico (45)                        Eminent comaln/inverse                     Insurance coverage claims arsing from the
                                                              candemnat.ori (14)                         aoove lisieo pro-risior^alty comp ex case
              Other PI/POiWD (23)
                                                              Wrongful eviaion (33)                      types (41)
        Non>PUPDrWD (Other) Tort
                                                              Other rea' procerty (25)            Enforcement       of Judgment
            ■ Business tofYunfaif pusiness praaice (07)
              Civ.i ngha (08)                           Unlawful  Detainer                        ___j   Eriforccmenl    of ludgment (20)
                                                              Comrreraal    (31)                  Miscellaneous Civil Complaint
              Defamation (13)
              Fraud (15)                                      Rosidemal (32)                           , RICO (27)
        '     Intellectual property (19)                      Drugs (36)                                 Other complaini (rtot speafied eoeve) (42J
                                                                            I
              Professional negligence (25)              Judicial Reviow                           Miscellaneous      Civil Petition
              Other non.PlfPO/WD (Oft (35)                    Asset forroiture (05)                      Partnership and corporate governance (21)
        Employmont                                            Petition re arbitration award (11)         Other petition (nor specrfwKf flCovo) (43)
               VV'ongful termination (36)                          Writ of Tanoate (02)
               Other empioymeni (15) _______________               Other judicial review (39)
    2. This case          is      LX.'isnoi complex under rule 3.400 of the Calrtomia Rules of Court. If the case is complex, mark the
       factors requiring exceptional judicial management:
       a         Large number of separately represented parties d.                Large number of witnesses
       b         Extensive motion    practice raising difficult or novel e        Coordination with related actions pending in one or more couhs
                 issues that vrilt be time-consuming to resolve                   in other counties, slates, or countries, or in a federal court
       c.        Substantial amount of documentary eviaence              f. ___ ^ Substantial postjudgmen judicial supervision _
    3. Remedies soughl (check alt that apply): a. y_ monetary b ;__ • nonmonetaryjjedaratory or injunctive relief c.                     j punitive
                                                                                                       I
    4. Number of causes of action (spevty) FOUR                                                      j
    5 This case      ^ is   _K_ is not    a class actiopf suit.
    6. Iflhepateaiu Vi own^lated cases, file and serve a notice of relatetj^ias^                   tnoy use form
    Date    ^ \\ \
    Ch.r i RtoDwr M». lovas.-, Eso              f.SBM 3C3120)
                                   ;TYPe ON HtiNT NAVE)   _____________________ __________       't|ioWAiL-|N^cg g*gyrOB ATToariE’-
     ------------ ---------------------------------------------------- --     NOTICE           ^                 I
      . Plaintiff must file this cover sheet with the first paper filed in the action or ^oweding (ei^pl small dams        or^^ filed
        under the Probate Code, Family Code, or Welfare and Inslitulions Code). (Ca). Rules of Coun. rule 3 22C0^Failure-WTtIe may resu i
         in sanciions                                                     . ^          ^
      • File this cover sheet in addition to any cover sheet required oy local court rule.
      . If this case is complex under rule 3 400 el seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      . Unless mis is a SleSs'Mse?ndeI’?uis 3 740 or a complex'case. this cover sheet )viil be used for statistical purposes onl^
                                                                                                                  R;.lo»yCcK1         5^:3 3*0fr-3«03 JNJ
    Fan’ AaaKiiS ’»t*»na»'vy U»*                                CIVIL CASE COVER SHEET              [.ijTil          C«          rt     Ac-.n U-«CT vs J »r.
                                                                                                 Sijiiinons
      CVvl21Bn» jjy' .“Cbl)                                                                          a. Ilu.n
Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 21 of 33




EXHIBIT D
                           Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 22 of 33



SUPERIOR COURT OF CALIFORNIA, COUNTY OF SONOMA                                                           (FOR COURT USE ONLY)
CIVIL DIVISION
600 ADMINISTRATION DRIVE. ROOM 107-J                                                                         ENDORSED
SANTA ROSA. CALIFORNIA 95403-2878                                                                              FILED
(707) 521-6500
www.sonoma.courts.ca.gov                                                                                      JUN 2 I 2013
                                                                                                       SUPERIOR COURT OF CALIFORWA
FCA US LLC vs Kolakowski                                                                                    COUNTY OF SONOMA


   NOTICE OF ASSIGNMENT TO ONE JUDGE FOR ALL PURPOSES                                              Case number;
         NOTICE OF CASE MANAGEMENT CONFERENCE,
                 and ORDER TO SHOW CAUSE                                                           SCV-264670

                  A COPY OF THIS NOTICE MUST BE SERVED WITH THE SUMMONS AND COMPLAINT
                                      AND WITH ANY CROSS-COMPLAINT

1. THIS ACTION IS ASSIGNED TO HON. Allan D Hardcastle FOR ALL PURPOSES.
Pursuant to California Rules of Court, Rule 2.111(7), the assigned judge's name must appear below
the number of the case and the nature of the paper on the first page of each paper presented for
filing.
2. EACH DEFENDANT MUST FILE A \A/RITTEN RESPONSE TO THE COMPLAINT AS REQUIRED BY THE
SUMMONS.
           A Case Management Conference has been set at the time and place indicated below:
      Date: 10/24/2019                  Time: 3:00 PM                   Courtroom 19
      Location: Civil and Family Law Courthouse
      3055 Cleveland Ave
      1st Floor
      Santa Rosa, CA 95403

3. No later than 15 calendar days before the date set for the case management conference or
review, each party must file a case management statement {Judicial Council form #CM-110] and
serve it on all other parties in the case. In lieu of each party's filing a separate case management
statement, any two or more parties may file a joint statement.
4. At the conference, counsel for each party and each self-represented parly must appear personally
or by telephone [California Rules of Court. Rule 3.670(c)(2)]: must be familiar with the case; and must
be prepared to discuss and commit to the party's position on the issues listed in California Rules of
Court, Rule 3.727.
5. Pre-approved dispositions are recorded three (3) court days prior to the case management
conference. These may be obtained by calling (707) 521-6883 or by going to
http://sonoma.courts.ca.gov/online-services/tentative-njlings.

                                      ORDER TO SHOW CAUSE
To Plaintiff(s), Cross-complainants, and/or their attorneys of record:
If. on the date shown above, you are not in compliance with the requirements stated in the California
Rules of Court, rules 2.30, 3.110, and/or 3.720 through 3.771 inclusive, you must then and there
show cause why this court should not impose monetary and/or terminating sanctions in this matter.

Pursuant to California Rule of Court, rule 3.221(b). information and forms related to Alternative Dispute
Resolution are available on the Court's website at http://sonoma.courts.ca.gov/self-help/adr.



CV-l (R«v. M«y |7. 2019]       NTC OF ASSIGNMENT OF 1 JUDGE FOR ALL PURPOSES, NIC OF CMC & OSC
                                                  OK.I'ulw J-nO. >.22O.3.7J0:CC(H*:27.5, $#S,410
                          Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 23 of 33




       ELECTRONIC SERVICE OF DOCUMENTS
              Enabled by Local Rule 18.16
       Voluntary e-servIce is available in Sonoma County. The Court has pre-approved a Stipulation for cases in which
       the attorneys or parties choose e-servIce. A copy of the Stipulation is available under the "Civil" section in the
       "Oivision" tab of the Court website: htlp://www.sonoma.courts.ca.gov. The advantages of e*sen/lce to the parties
       include:

                           Save Money         Reduction in costs related to photocopying, retrieving, storing,
                                              messenger and postage fees. No special software is needed to use e-
                                              service

                             Save Time        Instant service of your documents on all parties


                            Save Space        With 24/7 internet access to all documents, you do not need to
                                              house paper copies

                      Gain Certainty          Immediate confirmation of service for your records. Documents are
                                              not delayed in the mail or blocked by email spam blockers and
i                                             firewalls

       To take advantage of e-service, select an e-service provider and file the signed Stipulation with the Court. Parties
       can then e-serve documents through the selected provider. Information about e-service providers is available at
       the website for the Sonoma County Bar Association: http://www.sonomacountybar.org. The Court does not
       endorse one provider over another.
                 To learn more about available e-servIce providers and their fees, please visit their website

         Note: Hord-copy pleodings are required to be filed with the Court in occordonce with applicable provisions of the
         Code of Civil Procedure, California Rules of Court and local rules. You do not need to provide o courtesy copy of a
                        served document to the specific department in which the matter has been assigned.


       DISCOVERY FACILITATOR PROGRAM

        Effective January 1, 2008, the Sonoma County Superior Court promulgated Sonoma County Local Rule 4.14 which
       established the Discovery Facilitator Program. Participation in the Discovery Facilitator Program shall be deemed
       to satisfy a party's obligation to meet and confer under Sonoma County Local Rule 5.5 and applicable provisions of
       the Code of Civil Procedure and California Rules of Court. This program has been providing assistance in resolving
       discovery disputes and reducing the backlog of matters on the law and motion calendars In our civil law
       departments. The Sonoma County Superior Court encourages all attorneys and parties to utilize the Discovery
        Facilitator Program in order to help resolve or reduce the Issues in dispute whether or not a discovery motion is
        filed.

    There is a link to Local Rule 4.14 and the list of discovery facilitator volunteers on the official website of the Sonoma
    County Superior Court at http://www.sonoma.courts.ca.gov. On the home page, under the "AVAILABLE PRl^RAMS &
    HELP" section, click on »Oiscoverv Facilitator Program. You can then click on either "Local Rule 4.14 to obtain the
    language of the local rule, or "List of Facilitators" for a list of the volunteer discovery facilitators and accompanying
    contact and biographical information.

        Pursuant to Local Rule 5.1.C:

    CV-l (Rn.M<vl7.nit}
                                NTC OF ASSIGNMENT OF 1 JUDGE FOR ALL PURPOSES, NTC OF CMC & OSC
                                                    a»C Rul«» J.U9. J,720-J.7i0:CCPHl77.S, MS * 10
                        Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 24 of 33



    The moving party shall, on the date of filing, hand-deliver to the Assigned Judge a courtesy copy, which need not
    be file-endorsed, of any motion filed. The responding party shall, on the date of filing, hand-deliver to the
    Assigned Judge a courtesy copy, which need not be file-endorsed, of all opposition papers. Finally, the moving
    party shall, on the date of filing, hand-deliver to the Assigned Judge a courtesy copy, which need not be file-
    endorsed, of all reply papers.

    Pursuant to local Rule 5.I.C.3.:
    If any matter scheduled on the law and motion calendar is resolved, dismissed, settled or becomes moot for any
    reason, the moving party shall immediately notify the judicial assistant for the Assigned Judge if the motion is to be
    dropped from the law and motion calendar. Said notification may be made by telephone, followed by a letter of
    confirmation.




CV.l|lt«v.M«vl7.29}»|       NTC OF ASSIGNMENT OF 1 JUDGE FOR AIL PURPOSES, NTC OF CMC & OSC
                                                a»c, l>«*« J-Jio. 3.no-3.73». ccy»« m j,
Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 25 of 33




EXHIBIT E
Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 26 of 33
                Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 27 of 33



 1                                         AFFIRMATIVE DEFENSES

 2           Defendant asserts and alleges the following separate and distinct affirmative defenses:

 3                                     FIRST AFFIRMATIVE DEFENSE

 4                                             (Statute of Limitations)

 5           Defendant is informed and believes and thereon alleges that Plaintiff’s causes of action as

 6   alleged in its Complaint are barred by the applicable statutes of limitations, including but not limited to:

 7   Civil Code sections 335.1, et seq.; Civil Procedure Code sections 337 and 338, et seq.; Commercial

 8   Code section 2725, etc.

 9                                    SECOND AFFIRMATIVE DEFENSE

10                                                (Lacks Standing)

11           Defendant is informed and believes and thereon alleges that Plaintiff’s causes of action arising

12   out of the Song-Beverly Consumer Warranty Act are barred to the extent Plaintiff did not purchase the

13   subject vehicle within the State of California.

14                                     THIRD AFFIRMATIVE DEFENSE

15                                              (Failure to Mitigate)

16           Defendant is informed and believes and thereon alleges that Plaintiff is barred from recovery

17   because Plaintiff could have mitigated the amount of its damages by the exercise of reasonable effort but

18   failed to do so.

19                                    FOURTH AFFIRMATIVE DEFENSE

20                                               (Estoppel/Waiver)

21           Defendant is informed and believes and thereon alleges that Plaintiff’s claims for relief and

22   damages against this Defendant are barred by the doctrines of estoppel and waiver.

23                                     FIFTH AFFIRMATIVE DEFENSE

24                                                     (Offset)

25           Defendant alleges that, if it has or will incur any damages by reason of Plaintiff’s conduct arising

26   out of this case, then Defendant has the right to offset any amounts owed by Plaintiff to Defendant

27   against monies allegedly owed by Defendant to Plaintiff.

28   ///
                                                          2
                  ANSWER OF DEFENDANT FCA US LLC TO PLAINTIFF’S UNVERIFIED COMPLAINT
                  Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 28 of 33



 1                                      SIXTH AFFIRMATIVE DEFENSE

 2                                       (Compliance with Industry Standards)

 3             At all relevant times, this answering Defendant was informed and believes and thereon alleges

 4   that it acted in conformity with industry standards based upon the state of knowledge existing at the

 5   various time periods alleged in the Complaint, and therefore Plaintiff is barred from any recovery in this

 6   action.

 7                                     SEVENTH AFFIRMATIVE DEFENSE

 8                                     (Failure to Perform Conditions Precedent)

 9             Plaintiff failed to perform contractual conditions precedent to Defendant’s performance. This

10   failure excuses any alleged nonperformance by Defendant.

11                                     EIGHTH AFFIRMATIVE DEFENSE

12                                        (Contribution and Indemnification)

13             Defendant alleges it is entitled to a right of indemnification by apportionment and to a right of

14   contribution from any person or entity whose negligence proximately contributed to the alleged injuries

15   and damages of Plaintiff in the event Plaintiff receives a verdict against this Defendant.

16                                      NINTH AFFIRMATIVE DEFENSE

17                                                 (Lack of Notice)

18             This answering Defendant is informed and believes and thereon alleges that the Complaint fails

19   to state facts sufficient to warrant the imposition of civil penalties because Plaintiff failed to serve upon

20   Defendant written notice requesting that Defendant comply with paragraph (2) of subdivision (d) of

21   Civil Code §1793.2 as required by Civil Code §1794(e)(3).

22                                      TENTH AFFIRMATIVE DEFENSE

23                                                   (Disclaimer)

24             Defendant contends that Plaintiff’s cause of action for breach of express warranty and incidental

25   and consequential damages is barred by the express disclaimers and imitations of liability contained in

26   the alleged express warranties.

27   ///

28   ///
                                                           3
                    ANSWER OF DEFENDANT FCA US LLC TO PLAINTIFF’S UNVERIFIED COMPLAINT
                 Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 29 of 33



 1                                  ELEVENTH AFFIRMATIVE DEFENSE

 2                                              (Unreasonable Use)

 3          This answering Defendant is informed and believes and thereon alleges that Plaintiff is barred

 4   from recovery by virtue of Civil Code §1794.3 since the claimed defect or nonconformity was caused by

 5   the unauthorized or unreasonable use of the subject vehicle following its sale to Plaintiff.

 6                                  TWELFTH AFFIRMATIVE DEFENSE

 7                                            (Civil Code §1791.1(c))

 8          This answering Defendant is informed and believes and thereon alleges that each and every

 9   cause of action based upon breach of implied warranty is barred by virtue of Civil Code §1791.1(c).

10                                THIRTEENTH AFFIRMATIVE DEFENSE

11                                                (Burden of Proof)

12          Any right to civil penalties is the plaintiff’s burden and must be proven by clear and convincing

13   evidence.

14                                FOURTEENTH AFFIRMATIVE DEFENSE

15                                           (Reservation of Defenses)

16          New information or knowledge may require the assertion of unstated affirmative defenses.

17   Defendant reserves the right to assert additional affirmative defenses in the event discovery indicates

18   they are appropriate.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                          4
                  ANSWER OF DEFENDANT FCA US LLC TO PLAINTIFF’S UNVERIFIED COMPLAINT
                 Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 30 of 33



 1                                          PRAYER FOR RELIEF

 2          WHEREFORE, Defendant prays for relief as follows:

 3          1.      That Plaintiff takes nothing by way of her Complaint;

 4          2.      That Plaintiff’s Complaint be dismissed with prejudice;

 5          3.      That Defendant recover its costs of suit herein; and

 6          4.      For such other and further relief as the Court may deem just and proper.

 7   Dated: July 24, 2019                                 CLARK HILL LLP
 8

 9                                                   By: ______________________________
                                                         Roger G. Perkins, Esq.
10                                                       Erin E. Hanson, Esq.
                                                         Attorneys for Defendant FCA US LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
                  ANSWER OF DEFENDANT FCA US LLC TO PLAINTIFF’S UNVERIFIED COMPLAINT
                Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 31 of 33



 1                                           PROOF OF SERVICE
                                     Sandra Kolakowski v. FCA US LLC, et al.
 2                                         SCSC, Case No. SCV-264670
 3          I, the undersigned, am an employee of CLARK HILL LLP, located at 1055 West 7th Street, 24th
     Floor, Los Angeles, California 90017. I am over the age of eighteen (18) and not a party to this matter.
 4   On July 24, 2019, I served the document(s) listed below as follows:

 5      1. ANSWER OF DEFENDANT FCA US LLC TO PLAINTIFF’S UNVERIFIED
           COMPLAINT
 6
     to the following party(ies) in this matter:
 7                                                                                   Attorneys for Plaintiff
     Christopher M. Lovasz, Esq.
     Jeeho H. Lim, Esq.                                                          SANDRA KOLAKOWSKI
 8
     CONSUMER LEGAL SERVICES, P.C.
 9   2330 Long Beach Boulevard
     Long Beach, California 90806
10   T: 562-424-3293
     F: 562-595-1849
11
     clovasz@lemonauto.com
12   jlim@lemonauto.com

13      BY PERSONAL SERVICE: I caused the foregoing document(s) to be personally delivered to the
     above addressee(s) by First Legal Network via a registered process server pursuant to C.C.P. § 1011.
14
          BY U.S. MAIL: I enclosed the foregoing document(s) in a sealed envelope to the addressee(s)
15   above and, under the firm’s ordinary course of business, placed said envelope(s) for pick up and mailing
     pursuant to C.C.P. § 1013. I am readily familiar with the firm’s practice of processing outgoing mail,
16   under which outgoing mail is deposited for pickup by the U.S. Postal Service on the same day stated in
     the proof of service, with postage fully prepaid, at Los Angeles, California.
17
         BY OVERNIGHT DELIVERY (VIA FEDEX): I enclosed the foregoing documents in a sealed
18   envelope or package to the addressee(s) listed above and placed said envelope or package for pick up for
     overnight delivery via FedEx under the firm’s ordinary course of business. I am familiar with the firm’s
19   practice of collecting and processing correspondence for overnight delivery via FedEx. Under that
     practice, the envelope or package would be deposited for pick up by an authorized FedEx courier or
20   driver that same day at Los Angeles, California and delivered to the addressee(s) the following business
     day pursuant to C.C.P. § 1013.
21
         BY ELECTRONIC SERVICE/EMAIL: I electronically filed the document(s) with this Court
22   using the Court’s designated electronic filing service provider, which sent notification of that filing to
     the person(s) listed above to accept service by electronic transmission, and/or I caused the document(s)
23   to be transmitted via electronic mail to the addressees as listed above pursuant to C.C.P. §§ 1010.6 and
     1013(g), Cal. Rule of Court 2.251, and/or agreement or stipulation between the parties.
24           I declare under penalty of perjury under the laws of the State of California, that the foregoing is
     true and correct. Executed on July 24, 2019, at Los Angeles, California.
25

26

27                                                                _______________________________
                                                                  Stephanie Registre
28
                                                          1
                                                   PROOF OF SERVICE
        Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 32 of 33


 1                           CERTIFICATE OF SERVICE
                         Sandra Kolakowski v. FCA US LLC, et al.
 2           United States District Court for the Northern District of California,
                                   Case No. 3:19-cv-04260
 3
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 4
          I am employed in the County of LOS ANGELES, State of California. I am
 5 over the age of 18 and not a party to the within action; my business address is 1055
   West Seventh Street, 24th Floor, Los Angeles, California 90017.
 6
          On July 24, 2019, I served the foregoing document(s) described as:
 7    1. CIVIL COVER SHEET;
 8    2. NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
          PURSUANT TO 28 U.S.C. SECTION 1331 (FEDERAL QUESTION);
 9    3.  DECLARATION          OF ERIN E. HANSON IN SUPPORT OF REMOVAL
          OF CIVIL ACTION UNDER 28 U.S.C. § 1331;
10    4. NOTICE OF INTERESTED PARTIES

11 on the parties in this action by placing
12         " the original of the document(s)      # true copies of the document(s)

13 in separate sealed envelopes addressed to the following party(ies) in this matter at
   the following address(es):
14                                                              Attorneys for Plaintiff
   Christopher M. Lovasz, Esq.
15 Jeeho H. Lim, Esq.                                     SANDRA      KOLAKOWSKI

16 CONSUMER LEGAL SERVICES, P.C.
   2330 Long Beach Boulevard
17 Long Beach, California 90806
18 T: 562-424-3293
   F: 562-595-1849
19 clovasz@lemonauto.com
20 jlim@lemonauto.com
21 #       BY U.S. MAIL: I enclosed the documents in a sealed envelope or package
           addressed to the above-named persons at the addresses exhibited therewith. I
22         am readily familiar with Clark Hill's practice of collection and processing
           correspondence for mailing. Under that practice, documents are deposited
23         with the U.S. Postal Service on the same day which is stated in the proof of
           service, with postage fully prepaid at Los Angeles, California in the ordinary
24         course of business. I am aware that on motion of party served, service is
           presumed invalid if the postal cancellation date or postage meter date is more
25         than one day after the date stated in this proof of service.

26 "       BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope
           or package provided by an overnight delivery carrier and addressed to the
27         above-named persons at the addresses exhibited therewith. I placed the
           envelope or package for collection and overnight delivery at an office or a
28         regularly utilized drop box of the overnight delivery carrier.


                                          1
                                   PROOF OF SERVICE
         Case 3:19-cv-04260 Document 1 Filed 07/24/19 Page 33 of 33


     "     BY FACSIMILE: Based on an agreement of the parties to accept service by
 1         fax transmission, I faxed the documents to the above-named persons at the fax
           numbers exhibited therewith. No error was reported by the fax machine that I
 2         used. A copy of the record of the fax transmission, which I printed out, is
           attached.
 3
     "     BY PERSONAL SERVICE: I caused the above document to be personally
 4         served to the above-named persons at the addresses exhibited therewith.
           (1) For a party represented by an attorney, delivery was made to the attorney
 5         or at the attorney’s office by leaving the documents in an envelope or package
           clearly labeled to identify the attorney being served with a receptionist or an
 6         individual in charge of the office. (2) For a party, delivery was made to the
           party or by leaving the documents at the party’s residence with some person
 7         not less than 18 years of age between the hours of eight in the morning and six
           in the evening.
 8
     !     BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court
 9         order or an agreement of the parties to accept service by e-mail or electronic
           transmission, I caused the documents to be sent to the above-named persons at
10         the e-mail addresses exhibited therewith. I did not receive, within a
           reasonable time after the transmission, any electronic message or other
11         indication that the transmission was unsuccessful.
12 "       BY CM/ECF: The document was electronically served on the parties to this
           action via the mandatory United States District Court of California CM/ECF
13         system upon electronic filing of above-described document.
14         Executed on July 24, 2019, at Los Angeles, California.
15       I declare under penalty of perjury under the laws of the State of California and
   the United States of America that the foregoing is true and correct. I declare I am
16 employed in the office of a member of the bar of this court at whose direction the
   service was made.
17
18
19
                                           STEPHANIE REGISTRE
20
21
22
23
24
25
26
27
28

                                          2
                                   PROOF OF SERVICE
